


YUM! BRANDS, INC.
PERFORMANCE SHARES PLAN
(As Amended and Restated Effective as of January 1, 2013)


SECTION 1
GENERAL
 
1.1.History and Purpose. The YUM! Brands, Inc. Performance Shares Plan (the
“Plan”) was established by YUM! Brands, Inc. (the “Company”) effective as of
January 1, 2009. The purpose of the Plan is to provide an incentive to
participating employees to increase shareholder value while providing the
participating employees with an opportunity for a highly leveraged award for
their role in delivering results. Shares of common stock of the Company
(“Stock”) granted under the Plan are granted under and pursuant to the YUM!
Brands, Inc. Long-Term Incentive Plan (the “LTIP”), and are subject to the terms
of the LTIP. The following provisions constitute an amendment, restatement and
continuation of the Plan as in effect as of January 1, 2013.


1.2.     Operation, Administration, and Definitions. The operation and
administration of the Plan shall be subject to the provisions of Section 5
(relating to operation and administration). Capitalized terms in the Plan shall
be defined as set forth in the Plan (including the definition provisions of
Section 7) or, if not otherwise defined in the Plan, as defined in the LTIP.


1.3.     Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the committee that has the
authority to administer the LTIP (the “Committee”), and the Committee shall have
all authority with respect to the Plan as it has with respect to the LTIP.


SECTION 2
GRANT AND ADJUSTMENT OF UNITS


2.1.     Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, those persons who
will be granted one or more Units under the Plan, and thereby become
“Participants” in the Plan.


2.2.     Grant of Units. Except as otherwise provided by the Committee, with
respect to each Performance Period, the Committee shall grant to each person
designated by the Committee as a Participant, a number of Units determined
pursuant Exhibit A hereto, which form of Exhibit may be amended from time to
time.


2.3.     Adjustment for Dividends. As of each dividend record date for the Stock
that occurs during any Performance Period, the number of Units allocated to a
Participant for that Performance Period (disregarding for this purpose any Units
allocated to the Participant by reason of the payment of other dividends during
the Performance Period) will be increased by a number of Units equal to (a) the
dividend amount that would be payable with respect to the number of shares of
Stock equal to the number of Units allocated to the Participant on the dividend
record date; divided by (b) the Fair Market Value of a share of Stock on the
date of payment of the dividend.


2.4.     Adjustment for Transactions. The number of Units allocated to a
Participant, including the determination of the Performance Multiplier, will be
subject to adjustment in accordance with paragraph 4.2(f) of the LTIP for
changes in corporate capitalization or other of events described in that
paragraph.


SECTION 3
DETERMINATION OF EARNED UNITS


3.1.     Determination of Number of Units Earned. Except as determined by the
Committee, for each Performance Period, the number of Units earned by the
Participant will be determined in accordance with Exhibit A hereto.




3.2.    Certification by Committee. To the extent required to satisfy the
performance-based compensation exception to the $1 million limit on deductible
compensation imposed by section 162(m) of the Code, no distribution of shares of
Stock will be made with respect to a Performance Period unless, on or before the
date of distribution, the Committee has certified that the performance goals for
the Performance Period and any other material provisions with respect to the
distribution of shares have in fact been satisfied.






--------------------------------------------------------------------------------




3.3.     Employment Termination During Performance Period. If a Participant’s
Date of Termination occurs prior to the last day of a Performance Period, the
Participant will forfeit all Units granted with respect to that Performance
Period; provided, however, that if a Participant’s Date of Termination occurs by
reason of the Participant’s death or Retirement prior to the end of the
Performance Period, the Participant (or in the event of his death, his estate)
will receive the number of shares of Stock with respect to that Performance
Period that the Participant would have received if the Date of Termination did
not occur during the Performance Period (and based on the actual performance for
the entire Performance Period), but subject to a pro rata reduction to reflect
the portion of the Performance Period after the Date of Termination.
Distribution of shares of Stock with respect to all Performance Periods that
have not ended prior to the Date of Termination will be made at the same time
distribution would have been made with respect to such Performance Periods
determined as though the Date of Termination had not occurred.


3.4.     Change in Control During Performance Period. Notwithstanding the
foregoing provisions of this Section 3, if a Change in Control (as that term is
defined in the LTIP) occurs during a Performance Period, and Participant is
involuntarily terminated (other than by the Company or one of its affiliates for
cause) upon or following such Change in Control and during the Performance
Period:


(a)
For the Performance Period that begins in the year in which the Participant’s
Date of Termination occurs, the Participant will receive the number of shares of
Stock with respect to that Performance Period that the Participant would have
received if the Change in Control did not occur during the Performance Period
and the target level performance had been achieved for the entire Performance
Period, but subject to a pro rata reduction to reflect the portion of the
Performance Period after the Date of Termination.



(b)
For Performance Periods that begin before the year in which the Participant’s
Date of Termination occurs (and that have not ended before the Change in
Control), the Participant will receive the number of shares of Stock that the
Participant would have received with respect to each of those Performance
Periods if, for the respective Performance Period, the performance achieved was
at the greater of (A) the target level of performance, or (B) the Projected
Level of performance; provided that, regardless of whether clause (A) or (B)
applies, the number of shares of Stock to be distributed will be subject to a
pro rata reduction to reflect the portion of the respective Performance Period
after the Date of Termination.



Distribution of shares of Stock under this subsection 3.4 with respect to all
Performance Periods will be made within 30 days following the Participant’s Date
of Termination. For purposes of this subsection 3.4, the “Projected Level” of
performance for a performance period will be the performance that would have
been achieved for that period if the level of achievement of the performance
objectives to the date of the Participant’s Date of Termination continued at the
same rate for the remainder of the Performance Period, as determined by the
Committee. Upon distribution with respect to any Performance Period in
accordance with this subsection 3.4 or subsection 3.3, all further rights of the
Participant pursuant to Units granted for that Performance Period will be
canceled (without regard to the level of performance after that date).


SECTION 4
SETTLEMENT OF UNITS


4.1.     Settlement of Units. As soon as practicable after the determination of
a Participant’s number of Units earned for any Performance Period and
certification by the Committee under subsection 3.2 (but no later than the
fifteenth day of the third month of the calendar year following the year in
which the Performance Period ends), shares of Stock equal to the number of Units
will be distributed to the Participant, and such Units will be canceled at the
time of such distribution.


4.2.     Fractional Shares. In lieu of issuing a fraction of a share of Stock
attributable to a fractional Unit or otherwise, the Company will be entitled to
pay to the Participant in cash an amount equal to the Fair Market Value of such
fractional share.


4.3.     Deferrals. Notwithstanding the provisions of this Section 4, a
Participant may elect, not later than June 20 of the year preceding the last
year of a Performance Period, to defer distribution with respect to Units in
accordance with the Executive Income Deferral Program (“EIDP”), subject to the
terms of the EIDP. During the period of such deferral and prior to distribution,
deferred amounts will be deemed to be invested in shares of Stock in accordance
with the terms of the EIDP. Units earned by a Participant in accordance with the
foregoing provisions of this Section 4, and which are deferred pursuant to this
subsection 4.3 will be vested and nonforfeitable on and after the date they are
deemed to be earned in accordance with this Section 4. If a Participant has
deferred distribution of the Units in accordance with this subsection 4.3,
distribution of the Units will be governed by the terms and conditions of the
EIDP.






--------------------------------------------------------------------------------




4.4.     Compensation Recovery. The Units and underlying shares of Stock
delivered to Participant shall be subject to the Yum! Brands, Inc. Compensation
Recovery Policy, amended and restated January 1, 2015.


SECTION 5
OPERATION AND ADMINISTRATION
 
5.1.     Effective Date and Duration.


(a)
The Plan, as amended and restated, shall be effective as of January 1, 2013.



(b)
In the event of Plan termination, the terms of the Plan shall remain in effect
as long as any Units under it are outstanding.



5.2.     Agreement With Company. Any Units granted under the Plan shall be
subject to such terms and conditions, not inconsistent with the Plan and the
LTIP, as the Committee shall, in its sole discretion, prescribe; provided that
to the extent that any such terms and conditions are not set forth in the Plan
or the LTIP, they shall be reflected in such form of written (including
electronic) document as is determined by the Committee. A copy of such document
shall be provided to the Participant, and the Committee may, but need not
require that the Participant sign a copy of such document.


5.3.     Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
distribution of any benefits under the Plan on satisfaction of the applicable
withholding obligations.


5.4.     Transferability. Except as otherwise provided by the Committee, a
Participant’s rights under the Plan are not transferable except as designated by
the Participant by will or by the laws of descent and distribution.


5.5.     Voting Rights. The Participant shall not be entitled to vote any Units,
but will be entitled to vote shares of Stock with respect to record dates
occurring after the date such shares are distributed to the Participant.


SECTION 6
AMENDMENT AND TERMINATION


The Committee (or a delegate authorized by the Committee) may, at any time,
amend or terminate the Plan; provided that no amendment or termination shall be
adopted or effective if it would result in accelerated recognition of income or
imposition of additional tax under Code section 409A.


SECTION 7
DEFINITIONS


In addition to the other definitions contained herein, the following definitions
shall apply:


(a)
Date of Termination. The term "Date of Termination" means the date of the
Participant’s termination of employment with the Company and its affiliates.



(b)
Fair Market Value. The term “Fair Market Value” has the meaning set forth in the
LTIP, provided that the determination shall be made using the closing price on
the applicable date.



(c)
Performance Period. The term “Performance Period” means a three consecutive
calendar year period as designated by the Committee, or such other period
determined by the Committee.



(d)
Retirement. The term “Retirement” shall have the meaning used in the YUM!
Retirement Plan, as in effect on the date of the Participant's Date of
Termination. However, in the absence of such Retirement Plan being applicable to
be Participant, "Retirement" shall mean the occurrence of the Participant's Date
of Termination on or after the Participant's attainment of age 55 and 10 years
of service.





--------------------------------------------------------------------------------






SECTION 8
SPECIAL SECTION 409A PROVISIONS


It is intended that any amounts payable under the Plan shall either be exempt
from or comply with Section 409A of the Code and all regulations, guidance and
other interpretive authority issued thereunder (“Code Section 409A”) so as not
to subject a Participant to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Agreement shall be
construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Participant; provided,
however, that the Company does not make any guarantee of the tax treatment of
benefits provided under the Plan. Notwithstanding the foregoing or any other
provision of the Plan to the contrary if any payment or benefit hereunder is
subject to Code Section 409A, and if such payment or benefit is to be paid or
provided on account of a Participant’s Date of Termination (or other separation
from service or termination of employment):


(a)
and if the Participant is a specified employee (within the meaning of Code
Section 409A(a)(2)(B) and if any such payment or benefit is required to be made
or provided prior to the first day of the seventh month following the
Participant’s Date of Termination (or other separation from service or
termination of employment), such payment or benefit shall be delayed until the
first day of the seventh month following the Participant’s Date of Termination
(or other separation from service); and



(b)
the determination as to whether a Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of Code Section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.







--------------------------------------------------------------------------------






EXHIBIT A


Determination of Number of Units Granted and Earned


I. Determination of Number of Units to be Granted


Subject to the provisions of subsection 2.2 of the Plan, for each Performance
Period each Participant shall be granted a number of Units determined pursuant
to the following formula:


(a)
the value of 33% of the Participant’s target bonus for the first year of the
Performance Period, as determined by the Committee, and rounded to the nearest
$5,000; divided by



(b)
the Fair Market Value of a share of Stock on the date the Committee grants such
Units.



If the number of Units resulting from the foregoing calculation is not a whole
number, the number of Units shall be rounded up to the nearest whole number.


II.    Determination of Number of Units to be Earned


Subject to Section 3 of the Plan, the number of Units earned by the Participant
for any Performance Period will be equal to:


(a)
the sum of the number of Units granted to the Participant for the Performance
Period, plus the number of additional Units attributable to dividends allocated
to the Participant for that Performance Period in accordance with subsection
2.3; multiplied by



(b)
the Performance Multiplier for that Performance Period determined in accordance
with the following schedule.



The Performance Multiplier will be based on the Company’s relative Total
Shareholder Return (“TSR”) percentile ranking for the Performance Period against
the peer group (which is the S&P 500). As soon as practicable after the end of
each Performance Period, the Committee shall determine the level of achievement
of the Performance Objectives for that Performance Period in accordance with the
following:


If the TSR Percentile Ranking for the
Performance Period is:
The Performance Multiplier will be:
90% or higher
200%
70%
150%
50%
100%
40%
50%
Less than 40%
0%



If the Company’s TSR is negative, payout will be based on the relative ranking
from the schedule above but payout will not exceed 100%. Notwithstanding any
other provision of the Plan, the Committee may, in its discretion, reduce the
number of shares of Stock that will be distributed to a Participant for any
Performance Period, based on such factors as the Committee determines to be
relevant, provided that, subject to subsection 4.4 of the Plan, such reduction
shall be made not later than the date of distribution of shares with respect to
such Performance Period (or, if the distribution of shares is deferred pursuant
to the provisions of subsection 4.3 of the Plan, and the provisions of the EIDP,
at the time such distribution would occur in the absence of such deferral).




